This court having previously issued a show cause order why this appeal should not be dismissed as being untimely filed, and appellee having filed a response thereto, and it appearing that the notice of appeal was filed more than 30 days after denial of the motion for rehearing, and appellant relying on a subsequent motion for reconsideration staying the time to file the notice of appeal, upon consideration, it is ordered that this appeal is dismissed as untimely. Appellant’s motion for reconsideration was filed too late to consider as a timely motion to stay the appeal time, see Mays v. State, 345 So.2d 356 (Fla. 4th DCA 1977). Also, appellant is limited to one rehearing motion to stay the time for appeal. See Machevitch v. VanHarren, 429 So.2d 1255 (Fla. 3rd DCA 1983).